11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:16-cv-06370-EJD Document 501 Filed 11/26/19 Page 1 of 6

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

 

 

OPTRONIC TECHNOLOGIES, INC., d/b/a
Orion Telescopes & Binoculars ®, a California
corporation,

Plaintiff,
Vv.
NINGBO SUNNY ELECTRONIC CO., LTD.,
SUNNY OPTICS, INC., MEADE
INSTRUMENTS CORP., and DOES | - 25,

Defendant.

 

 

Case No: 5:16-cv-06370-EJD-VKD
VERDICT FORM

Case No. 5:16-cv-06370-EJD-VEKD

VERDICT FORM

 

 
So NO BN A Fe BY NY

\O

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:16-cv-06370-EJD Document 501 Filed 11/26/19 Page 2 of 6

WE, THE JURY, unanimously find as follows.
I. CLAIMS

Please determine Defendants’ liability and damages owed, if any, for each of Plaintiff’s claims.
Please assess damages for each claim separately and without regard to whether you have already
awarded the same or similar damages on another claim, and do not increase or decrease such
damages based on what you may have awarded on a different claim.

A. CLAIM ONE: Sherman Act § 1 — Price or Credit Term Fixing

l(a). Did Orion prove by a preponderance of the evidence that Defendants agreed with a
competitor to fix the price or credit terms for telescopes and accessories?

Yes x No |

1{b). Did Orion prove by a preponderance of the evidence that Defendants agreed with a
third party, other than a competitor, to fix the price or credit terms for telescopes and accessories in
a manner that unreasonably restrained trade such that the anticompetitive effects outweighed any
procompetitive effects? |

Yes x No

If you answered ‘Yes” to either or both I{a) or 1(b), please proceed to Question 2. If you
answered “No” to both I(a) and 1(6), you have found no liability on this claim and should
proceed to the next claim.
2. Did Orion prove by a preponderance of the evidence that this conduct caused injury
to Orion’s business or property?
Yes x No

If you answered “Yes”, Defendants are liable and you should answer Question 3.

3. What are Plaintiff Orion’s damages for this claim, if any?

[Proceed to Next Claim]

] Case No. 5:16-cv-06370-EJD-VKD
VERDICT FORM

 

 
oo ~1 BA wa

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:16-cv-06370-EJD Document 501 Filed 11/26/19 Page 3 of 6

B. CLAIM TWO: Sherman Act § t — Market Allocation

1(a). Did Orion prove by a preponderance of the evidence that Defendants agreed with a
competitor or potential competitor either (a) not to compete with each other in the manufacture or
sale of telescopes and accessories, or (b) to divide customers or potential customers between them?

Yes x No |

l(b). Did Orion prove by a preponderance of the evidence that Defendants agreed with a
third party, other than a competitor or potential competitor, either (a) not to compete with each
other in the manufacture or sale of telescopes and accessories, or (b) to divide customers or
potential customers between them in a manner that unreasonably restrained trade such that the

anticompetitive effects outweighed any procompetitive effects?
Yes x No

If you answered Yes” to either or both I(a) or 1(b), please proceed to Question 2, If you
answered “No” to both I(a) and 1(b), you have found no liability on this claim and should
proceed to the next claint.
2. Did Orion prove by a preponderance of the evidence that this conduct caused injury
to Orion’s business or property?
Yes © No
If you answered “Yes”, Defendants are liable and you should answer Question 3.

3. What are Plaintiff Orion’s damages for this claim, if any?

$ \“A mi\ion

[Proceed to Next Claim}

2 Case No, 5:16-cv-06370-EJD-VEKD
VERDICT FORM

 

 
oO fF SN DH WO ee WD BP

bho bh MS bho BRO Ph i) bho ph — — — — — bene — — —_— roar
oo wl an tA > we Bo — oS \O o ~J an aA — fo bo tek >

 

Case 5:16-cv-06370-EJD Document 501 Filed 11/26/19 Page 4 of 6

Cc, CLAIM THREE: Sherman Act § 2 — Attempted Monopolization
1. Did Orion prove by a preponderance of the evidence that Defendants engaged in
anticompetitive conduct?
Yes < No
2. Did Orion prove by a preponderance of the evidence that Defendants had a specific
intent to achieve monopoly power in the telescope manufacturing market?
Yes X No
3. Did Orion prove by a preponderance of the evidence that there is or was a dangerous
probability that Defendants could achieve monopoly power?
Yes or No
4. Did Orion prove by a preponderance of the evidence that this conduct caused injury

to Orion’s business or property?

Yes xX No

Ifyou answered “Yes” to each question, Defendants are liable and you should answer

Question 5.

5, What are Plaintiff Orion’s damages for this claim, if any?

$ ex pullion

[Proceed to Next Claim]

3 Case No. 5:16-cv-06370-EID-VKD
VERDICT FORM

 

 
oo NO A MT

SO

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:16-cv-06370-EJD Document 501 Filed 11/26/19 Page 5 of 6

D. CLAIM FOUR: Sherman Act § 2 — Conspiracy to Monopolize
1. Did Orion prove by a preponderance of the evidence that Defendants knowingly
entered into an agreement with another person or entity to obtain or maintain monopoly power in
the telescope manufacturing market?
Yes St No
2. Did Orion prove by a preponderance of the evidence that Defendants specifically
intended that one of the parties to the agreement would obtain or maintain monopoly power in the
telescope manufacturing market?
Yes o< No
3, Did Orion prove by a preponderance of the evidence that Defendants committed an
overt act in furtherance of the conspiracy?
Yes XX No |
4, Did Orion prove by a preponderance of the evidence that this conduct caused injury

to Orion’s business or property?
Yes x No_ |

Ifyou answered “Yes” to each question, Defendants are liable and you should answer
Question 5.

 

5. What are Plaintiff Orion’s damages for this claim, if any?
[Proceed to Next Claim]
4 . Case No. 5:16-cv-06370-EJD-VKD

 

 

VERDICT FORM

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:16-cv-06370-EJD Document 501 Filed 11/26/19 Page 6 of 6

E. CLAIM FIVE: Clayton Act § 7
1. Did Orion prove by a preponderance of the evidence that Defendants Ningbo
Sunny’s and Sunny Optic’s acquisition of Defendant Meade created a reasonable likelihood of
substantially lessening competition or creating a monopoly in the telescope manufacturing market?
Yes x No
2. Did Orion prove by a preponderance of the evidence that this conduct caused injury

to Orion of the type the antitrust laws were designed to prevent?

Yes Mo No

Ifyou answered “Yes” to each question, Defendants are liable and you should answer
Question 3.

3. What are Plaintiff Orion’s damages for this claim, if any?
$ (G. Sia \Lion
[Proceed to Part I (Total Damages) ]
Il. TOTAL DAMAGES

Please compute the total damages to be awarded to Orion based on the damages awarded, if any,
Jor each claim above. Orion is only entitled to recover for a loss once, even if that loss is
awardable as damages under one or more of Orion’s claims. Accordingly, in totaling Orion’s
damages, do not count the same type of loss more than once (do not double-count).

Plaintiff Orion’s total damages are as follows: $ { (. ¥ millson.

 

WHEN THE JURY HAS REACHED A VERDICT, THE PRESIDING JUROR
MUST SIGN THIS VERDICT FORM AND SIGNAL THE BAILIFF THAT THE JURY IS
READY TO RENDER A VERDICT. |

Date: 26) IS Presiding Juror: <a

Signature

5 Case No. 5:16-cv-06370-EJD-VKD

 

VERDICT FORM

 

 
